935 F.2d 1206
UNITED STATES of America, Plaintiff-Appellee,v.Jerry Donald MULLIS, Defendant-Appellant.
No. 88-5922Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
July 17, 1991.

Jerry Donald Mullis, pro se.
Dexter W. Lehtinen, U.S. Atty., Bruce E. Lowe, Linda Collins Hertz and Donald S. Mixon, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida;  King, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before FAY, KRAVITCH and HATCHETT, Circuit Judges.
PER CURIAM:


1
On July 8, 1987, the district court sentenced Jerry Donald Mullis to a 5-year minimum mandatory prison sentence followed by 4 years "supervised probation," for possession with the intent to distribute more than 100 kilograms of marijuana.  After receiving this sentence, Mullis petitioned the district court to correct what he characterized as an illegal sentence.  The court amended the post-confinement sentence from "supervised probation" to "special parole."


2
On appeal, we affirmed without opinion.  The Supreme Court granted certiorari and remanded the case to this court --- U.S. ----, 111 S.Ct. 1097, 113 L.Ed.2d 208 for consideration in light of its holding in Gozlon-Peretz v. United States, 498 U.S. ----, 111 S.Ct. 840, 112 L.Ed.2d 919 (1991).  In accordance with Gozlon-Peretz, the post-confinement portion of Mullis's sentence should read "four years of supervised release" instead of "four years of special parole."    Consequently, the judgment of conviction is affirmed, the sentence is vacated, and the case remanded to district court for sentencing.


3
AFFIRMED in part, VACATED in part, and REMANDED.